                ~   .
                    Case: 4:19-cv-00053-CDP Doc. #: 1-1 Filed: 01/15/19 Page: 1 of 2 PageID #: 8
           "'
 EEOC Form 161 (11/16)                       U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                     DISMISSAL AND NOTICE OF RIGHTS
To:     Johnny L. Lott                        R.ECElVED                                    From:    St. Louis District Office
        2817 Laclede Station Road                                                                   1222 Spruce Street
        Apt H                                   JAN 1 5 201 9                                       Room 8.100
        Maplewood, MO 63143                                                                         Saint Louis, MO 63103
                                              U.S. District Court
                                             Eastern District of MO
      D                         On behalf of person(s) aggrieved whose identity is
                                CONFIDENT/AL (29 CFR §1601. 7(a))
EEOC Charge No.                                     EEOC Representative                                                    Telephone No.

                                                    Patrick E. Hollis,
560-2019-00127                                      Investigator                                                           (314) 539;.7905
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D              The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D              Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      D              The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D              Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                     discrimination to file your charge
      W              The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                     information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                     the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D              The EEOC has adopted the findings of the state or local fair ~mploym~nt practices agency that investigated this charge.

      D              Oth~r (briefly state)
                                                             • NOTICE OF SUIT RIGHTS •
                                                       (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must.be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




Enclosures(s)


cc:
            Erin Jackson, Human Resource Specialist
            MAPLEWOOD RICHMOND HEIGHTS SCHOOL
            DISTRICT
            7539 Manchester Road
            Saint Louis, MO 63143
              l
   *'· l Case:
          '~ -      4:19-cv-00053-CDP            Doc. #: 1-1 Filed: 01/15/19 Page: 2 of 2 PageID #: 9
 Enclqsur; with EEOC
. Form 161 (11116)
                                            INFORMATION RELATED TO FILING SUIT
                                          UNDER THE LAWS ENFORCED BY THE EEOC

                              (This information relates to filing suit in Federal or State court under Federal law.
                     If you also plan to sue claiming violations of State law, please be aware that time limits and other
                            provisions of State law may be shorter or more limited than those described below.)

 PRIVATE SUIT RIGHTS . ••              Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                       the Genetic Information Nondiscrimination Act (GINA}, or the Age
                                       Discrimination in Employment Act (ADEA}:

 In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge !!i!!!!n
 90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
 day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
 consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
 him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
 manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
 indicated where the Notice is signed) or the date of the postmark, if later.
                     -~           ,_                                   -e--.-   -                  -                 ·~




 Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
 State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
 after talking to your attorney. Filing this· Notice is not enough. You must file a "complaint" that contains a short
 statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
 your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
 charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
 any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
 alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
 some cases can be brought where relevant employment records are kept, where the employment would have
 been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
 the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
 or make legal strategy decisions for you.

 PRIVATE SUIT RIGHTS                   Equal Pay Act (EPA}:

 EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
 pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
 example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
 before 7/1/10- not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
 suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
 Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
 claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

 ATTORNEY REPRESENTATION -                    Title VII, the ADA or GINA:

 If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
 in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
 made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
 efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
 because such requests do not relieve you of the requirement to bring suit within 90 days.

 ATTORNEY REFERRAL AND EEOC ASSISTANCE                          ·- All Statutes:

 You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
 questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
 inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
 your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
 are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
 file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
 made within the next 90 days.)

                     IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
